Fourth Court of Appeals
                                San Antonio, Texas
                                     August 16, 2018

                                   No. 04-18-00220-CR

                                     Gilbert TELLO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CRN000013-D1
                        Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
      Cynthia Perez Lenz’s notification of late record is hereby NOTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court